Citation Nr: 0426022	
Decision Date: 09/21/04    Archive Date: 09/29/04

DOCKET NO.  98-08 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a higher initial rating for residuals of 
prostate cancer, status post prostatectomy, currently 
evaluated as 10 percent disabling.  


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel




INTRODUCTION

The veteran served on active duty from May 1961 to May 1964 
and from June 1965 to January 1988.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a October 1997 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  By this rating, service connection was 
established for residuals of prostate cancer, status post 
prostatectomy.  An evaluation of 0 percent was assigned.  By 
a September 2001 rating decision, the RO increased the 
disability rating for the service-connected genitourinary 
condition from a 0 percent to a 10 percent rating, effective 
November 7, 1996.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In April 1998, the veteran contended that his service-
connected genitourinary condition was generally good except 
for leakage with coughing, sneezing or laughing.  He stated, 
in addition, that he had a urinary frequency of every two 
hours in the daytime and twice at night.  When examined in 
June 2001, the veteran stated that he had a fair urinary flow 
with some terminal dribbling.  He stated at that time that he 
did not require pads.  

The veteran has been afforded a 10 percent evaluation, 
presumably for urinary frequency.  However, the Board notes 
that the veteran's most recent VA examination was conducted 
in June 2001.  At that time, the examiner noted that the 
veteran's claims folder was not available for review.  

Also, a statement from the veteran, dated in May 2001 shows 
that the veteran had private medical appointments, suggesting 
that additional records may be available that have not been 
made a part of the record.  As a consequence, it would be 
helpful to ask the veteran to identify sources of medical 
treatment provided for his service-connected disability.  

In view of the foregoing, the case is remanded to the RO for 
the following actions:  

1.  The RO should ask the veteran for 
names of medical professionals providing 
treatment for his service-connected 
genitourinary condition from 1997 to the 
present.  After obtaining the necessary 
releases and authorizations, the RO 
should obtain copies of records from the 
sources identified by the veteran.  All 
evidence obtained should be associated 
with the claims folder.  

2.  The veteran should be afforded a 
current VA genitourinary examination in 
order to determine the current nature and 
severity of the service-connected 
disability.  All indicated special 
studies and tests should be accomplished.  
The claims folder should be made 
available to the examiner for use in 
studying the case.  The examiner is 
requested to provide a description of the 
degree of impairment, if any, of renal 
function, voiding function, urinary 
frequency, obstructed voiding or urinary 
tract infection. 

3.  Thereafter, the RO should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
appellant should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




